Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This communication is the first action on the merits. Claims 1, and 2-8 are elected for examination and claim 9 is non-elected and withdrawn from further consideration. Claims 1-8 are allowed. Claim 9 has been canceled.
Drawings
3.	The drawings filed on 7/16/2020 are acceptable for examination proceedings.

Election/Restrictions
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1, and 2-8 drawn to a method and apparatus for generation of a control program including the input/output apparatus; detecting, by an arithmetic processing device, position information including a position of one of the 10first terminals to which the second terminal is connected; displaying, position information of the first terminal, and at least one of the control program 15and a table of symbols indicative of devices included in the control program; selecting, by the operator, a symbol indicative of the device corresponding to the position information of the first terminal, among the symbols indicative of 20the devices included in the control program; and allocating, by the arithmetic processing device, the position of the first terminal included in the position information of the first terminal to the symbol indicating the device selected by the operator classified in class 700, subclass 12.
9, drawn to an electric device configured to be communicable with a program generation apparatus for generating a control program, comprising: a control unit having at least one of a 10function of converting a signal from an input device into a signal to be transmitted to a controller and a function of converting a signal from the controller into a signal to be transmitted to an output device, a plurality of first terminals to which a 15second terminal of an electrical wiring is connected, and a plurality of buttons arranged in a manner corresponding to each of the first terminals, wherein the control unit is configured to transmit, to the program generation apparatus by pressing a button by 20an operator, position information including the position of the first terminal corresponding to the button, classified in class 702 subclass 126. 
The inventions are distinct, each from the other because of the following reasons:
 	Inventions I and II are related as combination and subcombination. Inventions in
this relationship are distinct if it can be shown that (1) the combination as claimed does
not require the particulars of the subcombination as claimed for patentability, and (2)
that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). The subcombination has separate utility such as a specific method which include a control unit having at least one of a 10function of converting a signal from an input device into a signal to be transmitted to a controller and a function of converting a signal from the controller into a signal to be transmitted to an output device, a plurality of first terminals to which a 15second terminal of an electrical wiring is connected that would have use outside of the method and apparatus disclosed in claims 1, and 2-8.
The examiner has required restriction between combination and subcombination
inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Examiner notes that invention I (claims 1, and 2-8) is more about a control program generation and apparatus to detect the terminal position of the I/O apparatus, displaying the terminal position information, symbol selection by operator corresponding to the position information and allocating the position of the first terminal included in the position information of the first terminal to the symbol indicating the device selected by the operator, whereas invention II (claim 9) is an electric device which communicate with a program generation apparatus for generating a control program, including a control unit having at least one of a 10function of converting a signal and transmit, to the program generation apparatus by pressing a button by 20an operator, position information including the position of the first terminal corresponding to the button. As such, invention I does not need the specific an electric device with control unit of invention II to work. Likewise invention II would be useful for more than just the functions of invention I. As such finding invention I does not mean the specifics of invention II would be found and in finding invention II it does not have to have the same functionality as invention I.  Also Invention II (Claim 9) does not include the detailed display of 
Claims 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claim group, there being no allowable generic or linking claim. Election was made without traverse in the telephonic conversation with attorney Kien, Le (Reg. # 64167) on 9/7/2021.  

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kien, Le (Reg. # 64167) on 9/7/2021. Claim 2, and 6-8 have been amended, claim 9 has been canceled.
The claims have been amended as follows: 
2.	(Currently Amended)	A program generation apparatus configured to generate a control program for performing control by using an input/output apparatus configured to perform at least one of an input of a signal and an output of a signal, comprising an arithmetic processing device including a display [[part]] and an input device [[part]] configured to accept an operation performed by an operator on a screen of the display [[part]], the arithmetic processing device configured to communicate with the input/output apparatus, wherein

the arithmetic processing device includes a processor configured to:
 device, [[part;]]
, [[part;]]
, [[;]] and
 and
the processor is further configured to: 
control the display to display at least one of the control program and a table of symbols indicating the devices included in the control program, and the position information of the first terminal detected by the processor
detect 
allocate  processor

6.	(Currently Amended)	The program generation apparatus according to claim 2, wherein
the input/output apparatus includes a plurality of buttons arranged in a manner corresponding to each of the first terminals, and is configured to transmit, to the program generation apparatus, a signal generated by pressing one of the buttons, and
the processor is further configured to detect

(Currently Amended)	The program generation apparatus according to claim 2, comprising a vision sensor configured to capture an image of the input/output apparatus, wherein

the vision sensor is configured to capture a first first timepoint before connecting the second terminal to one first terminal, and [[an]] a second image at a second timepoint after having connected the second terminal, and
the processor is further configured to detect  first image at [[a]] the first timepoint before connecting the second terminal and [[an]] the second image at [[a]] the second timepoint after having connected the second terminal.

8.	(Currently Amended)	The program generation apparatus according to claim 2, wherein the device connected to the first terminal is configured to transmit information relating to the device,
the processor is further configured to: 
compare information relating to the device acquired before connecting the second terminal with information relating to the device acquired after connecting the second terminal, and 
detect a position of the first terminal at which information relating to the device is newly acquired as the position of the first terminal to which the second terminal has been connected.

9. 	(Cancelled)



Allowable Subject Matter
5.	Claims 1-8 are allowed. The following is an examiner’s statement of reasons for indicating allowable subject matter for claim 2: 
The closest prior art Fujimura (US PG Pub: 2020/0125060) disclose a program generation apparatus configured to generate a control program for performing control by using an input/output apparatus configured to perform at least one of an input of a signal and an output of a signal, comprising an arithmetic processing device 30including a display part and an input part configured to accept an operation performed by an operator on a screen of the display part, the arithmetic processing device configured to communicate with the input/output apparatus, wherein 35the input/output apparatus includes a plurality of first terminals to each of which a second terminal of an electrical wiring is connected,- 32 - the arithmetic processing device includes: an operation detection unit configured to detect an operation performed by the operator on the input part; 5a display control unit configured to control the display part (e.g., The PC 2 may be called a program creation supporting apparatus. The PC 2 is, for example, a portable notebook type or a tablet type personal computer, and has a display section 7 and an operating section 8. The ladder program, which is an example of a user program for controlling the PLC 1, is created using the PC 2. The created ladder program is converted into mnemonic code in PC 2. The PC 2 is connected to the basic unit 3 of the PLC 1 via a communication cable 9 such as a USB (Universal Serial Bus), and transmits the ladder program which has been converted into mnemonic code to the basic unit 3. The basic unit 3 converts the ladder program into machine code and stores the machine code in a memory provided in the basic unit 3) (Para. [0072], Refer to Fig. 3 for display section 7, operating section 8); a terminal detection unit configured to detect position information including a position of one of the first terminals of the input/output PLC 1, etc. A program creating section 63 creates a plurality of program components (each module) which are included in the user program based on the user operation through the UI. A function setting section 62 executes setting of the function of the basic unit 3 and the function of the expansion unit 4. For example, the function setting section 62 allocates any device to the function provided in the basic unit 3 or allocates any device to the function provided in the expansion unit 4, and writes allocation information indicating a relationship between the function and the device into the configuration information. The project creating section 50 also stores program configuration information indicating what program components are included in the user program as the project data 71. Unit configuration information indicating what units are included in the whole PLC 1 is also stored as the project data 71.) (Para. [0091]).    
None of the closest prior art either alone or in obvious combination disclose “control the display to display at least one of the control program and a table of symbols indicating the devices included in the control program, and the position information of the first terminal detected by the processor, detect a symbol corresponding to the position information of the first terminal and indicating the device specified by the operator, and allocate the position of the first terminal included in the position information of the first terminal to the symbol indicating the 
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Claims 3-8 are allowed due to their direct/indirect dependency on claim 2.
7.	Claim 1 recites the similar allowable subject matter as claim 2. Hence claim 1 is also allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seiki (US PG Pub: 2015/0058502) teaches I/O device, programmable logic controller, and operation method.       
Kubo (US PG Pub: 2016/0062342) teaches I/O control system includes a numerical controller, amplifiers that drive motors, and an I/O control unit that is connected to a peripheral device. The I/O control unit includes an arithmetic processing unit that generates control information for control over the peripheral device from servo control information received through a communication interface and input data received from the peripheral device through an I/O interface and that outputs the generated control information to the peripheral device through the I/O interface.                                                                                                                                                               

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116